Fourth Court of Appeals
                                       San Antonio, Texas

                                             JUDGMENT
                                           No. 04-14-00551-CV

                                              Pablo SOLIZ,
                                                Appellant

                                                    v.

                                          The STATE of Texas,
                                                Appellee

                        From the 79th Judicial District Court, Brooks County, Texas
                                     Trial Court No. 14-02-16542-CV
                           Honorable David Wellington Chew, Judge Presiding 1

            BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

        It is ORDERED that no costs shall be assessed against appellant, Pablo Soliz, because he
is indigent.

           SIGNED July 22, 2015.


                                                     _____________________________
                                                     Luz Elena D. Chapa, Justice




1
    Sitting by assignment